Citation Nr: 1029640	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left leg 
disorder.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease with coronary artery 
bypass graft residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to April 1962.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which, in pertinent part, denied 
service connection for a left leg disorder.  In January 2004, the 
RO denied compensation under the provisions of 38 U.S.C.A. § 1151 
for coronary artery disease with coronary artery bypass graft 
residuals.  In November 2007, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In March 2008, the Board, in pertinent part, remanded the 
issues of the Veteran's entitlement to both service connection 
for a left leg disorder and compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease with coronary 
artery bypass graft residuals to the RO for additional 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its March 2008 Remand instructions, the Board directed that:  

1.  Send the Appellant a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a), C.F.R. § 3.159, 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006) for both the issue of 
service connection for a left leg disorder 
and for compensation under 38 U.S.C. § 1151 
for coronary artery disease.  

***

3.  The RO should contact the Veteran to 
obtain the names and addresses of all 
medical providers he has seen for treatment 
and assessment of his coronary artery 
disease since July 2003.  Provided that the 
Veteran provides the necessary release 
forms, the RO must attempt to obtain the 
identified medical treatment records.  

***

5.  Following the above, readjudicate the 
Appellant's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the appellant and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

In reviewing the record, the Board observes that the March 2008 
Board decision/remand was returned as undeliverable by the United 
States Postal Service (USPS) in April 2008.  There is a record in 
the claims files which reflects that an address for the Veteran 
was obtained from an Internet site in October 2009.  In November 
2009, the AMC mailed the requested duty to assist notice to that 
address.  There is no indication in the record whether or not the 
Veteran actually received the November 2009 notice.  In May 2010, 
the AMC issued a supplemental statement of the case (SSOC) to the 
Veteran and his accredited representative.  In May 2010, the SSOC 
was returned as undeliverable by the USPS.  In June 2010, the 
Board notified the Veteran that his appeal had been docketed at 
the Board.  In July 2010, the Board's notice was returned as 
undeliverable by the USPS.  In July 2010, the VA updated the 
claims files to reflect the Veteran's current address of record.  
This address was already within the VA's information system at 
the time.  

The AMC attempted to comply with the Board's remand instructions.  
However, it failed to do when it did not mail the May 2010 SSOC 
to the Veteran's current address of record.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
RO's compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that 
all notification and development action 
required as to the issues of service 
connection for a chronic left leg disorder 
and compensation under 38 U.S.C. § 1151 for 
coronary artery disease and coronary artery 
bypass graft residuals is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009) are fully met.  

Unless an updated address is obtained from 
the Veteran, ensure that the mailing 
address obtained by the Board in July 2010 
is utilized.  If the notice is returned as 
undeliverable, utilize the address provided 
by the U.S. Postal Service in March 2009.  

2.  Contact the Veteran and request that he 
provide information as to all treatment of 
his coronary artery disease since 2003 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the claims 
files.  

Unless an updated address is obtained from 
the Veteran, ensure that the mailing 
address obtained by the Board in July 2010 
is utilized.  If the notice is returned as 
undeliverable, utilize the address provided 
by the U.S. Postal Service in March 2009.  

3.  Then readjudicate the Veteran's 
entitlement to both service connection for 
a chronic left leg disorder and 
compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease 
with coronary artery bypass graft 
residuals.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

Unless an updated address is obtained from 
the Veteran, ensure that the mailing 
address obtained by the Board in July 2010 
is utilized.  If the notice is returned as 
undeliverable, utilize the address provided 
by the U.S. Postal Service in March 2009.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

